DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 7/14/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo et al. [US 9,006,862 B2] in view of Ahn et al. [US 2005/0105225 A1.]
Regarding claims 1-3 and 5-7, Palumbo et al. discloses an apparatus [figures 1-17] comprising: 
- a first die [4] having first plurality of external terminations [22]; 
- a second die [2] having a second plurality of external terminations [12]; wherein an integrated circuit package includes the second die;
- a plurality of connectors [7] coupling the first plurality of external terminations to the second plurality of external terminations; and 
- an inductor winding comprising the plurality of connectors [figures 1-17], wherein the plurality of connectors includes solder balls.

Palumbo et al. further discloses the magnetic material is mechanically coupled to a surface of the first die, the surface directly adjacent the second die, wherein the magnetic material formed of iron and mechanically coupled to a surface of the second die, the surface directly adjacent the first die [figures 16-17.]
Palumbo et al. discloses the instant claimed invention except for the use of the magnetic material.
Ahn et al. discloses the use of a magnetic layer [70] in a magnetic device, wherein the magnetic layer formed of Fe-X-N, wherein X is Ti [Titanium.]
It would have been obvious at the time the invention was made to use the magnetic layer material of Ahn et al. in Palumbo et al. for the purpose of facilitating the desired magnetic field/flux and/or characteristics.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837